              Case 3:17-cv-05445-BHS Document 144 Filed 01/08/20 Page 1 of 2



                                                                         HON. BENJAMIN H. SETTLE
 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7
      WASTE ACTION PROJECT,                           )
 8                                                    )        Case No. 3:17-cv-05445-BHS
                       Plaintiff,                     )
 9    v.                                              )        JOINT MOTION FOR ENTRY OF
                                                      )        CONSENT DECREE
10    PORT OF OLYMPIA,                                )
                                                      )        NOTE ON MOTION CALENDAR:
11                     Defendant.                     )        February 26, 2020
                                                      )
12    ___________________________________

13                                                MOTION

14          Plaintiff Waste Action Project and Defendant Port of Olympia (the “Port”) hereby jointly
15
     move the Court for an order approving the entry of the Consent Decree filed herewith.
16
                                        STATEMENT IN SUPPORT
17
            Waste Action Project and the Port (collectively, “the parties”) have agreed that settlement
18
     of this matter as between these parties is in the public interest and that entry of the Consent
19

20   Decree is the most appropriate means of resolving this matter.

21          Pursuant to 33 U.S.C. § 1365(c)(3) and 40 C.F.R. §§ 135.4 and 135.5, copies of the
22   Complaint and the Consent Decree will be served on the U.S. Attorney General, the
23
     Administrator of the U.S. EPA and the Regional Administrator of Region 10 of the U.S. EPA.
24
     The Consent Decree may not be entered prior to 45 days following receipt by both the
25

26

     JOINT MOTION FOR ENTRY - 1                                     Smith & Lowney, p.l.l.c.
                                                                    2317 East John Street
     Case No. 3:17-cv-05445-BHS                                   Seattle, Washington 98112
                                                                       (206) 860-2883
             Case 3:17-cv-05445-BHS Document 144 Filed 01/08/20 Page 2 of 2



     Administrator and the Attorney General. The noting date for the Court’s consideration of this
 1

 2   matter has been scheduled accordingly.

 3          The parties respectfully request this Court enter the Consent Decree.

 4          RESPECTFULLY SUBMITTED, this 8th day of January, 2020.
 5
     PHILLIPS BURGESS PLLC                            SMITH & LOWNEY, PLLC
 6
     By s/Heather Burgess                             By: s/Alyssa Englebrecht
 7   s/Daniel Berner                                  s/Richard Smith
     Heather Burgess, WSBA #28477                     Alyssa Englebrecht, WSBA #46773
 8   Daniel Berner, WSBA #43241                       Richard Smith, WSBA #21788
     Attorneys for Port of Olympia                    Attorneys for Waste Action Project
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT MOTION FOR ENTRY - 2                                  Smith & Lowney, p.l.l.c.
                                                                 2317 East John Street
     Case No. 3:17-cv-05445-BHS                                Seattle, Washington 98112
                                                                    (206) 860-2883
